94 F.3d 648
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Ruby CULLINS, Appellant,v.Shirley S. CHATER, Commissioner, Social SecurityAdministration, Appellee.
No. 95-4082.
United States Court of Appeals, Eighth Circuit.
Submitted April 12, 1996.Decided Aug. 12, 1996.

Before MAGILL and LOKEN, Circuit Judges, and GOLDBERG,* Judge.
PER CURIAM.


1
Ruby Cullins appeals from the district court's1 order affirming the denial of her application for Supplemental Security Income (SSI) benefits.  The magistrate judge held that the administrative law judge's (ALJ) determination that Cullins could perform past relevant work as a cashier, and thus was not disabled, was supported by substantial evidence.


2
Cullins contends that there was insufficient evidence to support a finding that her past work as a cashier required only a "sedentary" exertion level.  She also contends that the ALJ failed to fully consider her mental impairment when determining her residual functional capacity.


3
We have carefully review the record and conclude that there is substantial evidence supporting the ALJ's decision to deny Cullins SSI benefits.  Accordingly, we affirm the judgment of the district court.  See 8th Cir.  R. 47B.



*
 THE HONORABLE RICHARD W. GOLDBERG, Judge, United States Court of International Trade, sitting by designation


1
 The Honorable Jerry W. Cavaneau, United States Magistrate Judge for the Eastern District of Arkansas, sitting by consent of the parties.  See 28 U.S.C. § 636(c)